      Case 5:19-cv-00038-DCB-MTP Document 14 Filed 10/24/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION


OCTAVIO BRINGAS, # 08680-095                                                     PETITIONER

VERSUS                                             CIVIL ACTION NO. 5:19cv38-DCB-MTP

UNITED STATES OF AMERICA, BUREAU
OF PRISONS, CORECIVIC-AC, HUGH
HURWITZ, MARK IEN, WARDEN
GILLIS, RECORD SUPERVISOR
JOHNSON, GRIEVANCE COORDINATOR
GAVETTE, CASE MANAGER KNIGT,
COUNSELOR PERNELL, JOHN DOE,
CHARLIE DOE, and RICHARD DOE                                                  RESPONDENTS


                                     FINAL JUDGMENT

       This cause is before the Court, sua sponte, for consideration of dismissal. Pursuant to

the Order issued this date,

       IT IS, HEREBY, ORDERED AND ADJUDGED that this cause is dismissed without

prejudice.

       So ordered and adjudged, this the   24th day of October, 2019.


                              s/David Bramlette
                              UNITED STATES DISTRICT JUDGE
